Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both the chamber and the first sidewall.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 10, 13, 14 & 15 and depending claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the side wall element” in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the side wall element” in line 1 & 2 of claim 2 is referring to “the two side wall elements” of claim 1 or only one of the two side wall elements of claim 1. 
Claim 3 recites the limitation "the side wall element” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the side wall element” in line 1 of claim 3 is referring to “the two side wall elements” of claim 1 or only one of the two side wall elements of claim 1. 
Claim 5, 13, 14, 15 recite the limitation "the at least two side wall elements” There is insufficient antecedent basis for this limitation in the claim


Claim 10 recites the limitation "the side wall element” in line 1 It is unclear if “the side wall element” in line 1 of claim 10 is referring to “the two side wall elements” of claim 1 or only one of the two side wall elements of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5, 8, 9, 11, 13, 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki JP 2014/160573
With respect to claim 1, Ibaraki discloses a battery housing 12 for a battery, in particular for a motor vehicle [0002-0004], comprising: 
a housing base [Figure 12], 
a housing cover 14 arranged opposite the housing base [Figure 12], and
 multiple side walls, wherein  a chamber is enclosed between the side walls, the housing base and the housing cover 14, [Figure 4; Figure 12; 0077-0078]
where at least one side wall  of the multiple side walls  comprises  walls/partition walls 48 (two side wall elements) [Figure 12], which are arranged opposite each other and which form a duct 50/30 between them.  [0077-0080].

With respect to claim 2, Ibaraki discloses wherein the side wall element 48 facing the chamber has a reduced wall thickness at a predetermined area [0040-0041] compared with the rest of the side wall element 48 [Figure 12].
With respect to claim 4, Ibaraki discloses wherein the at least one side wall or a side wall element is at least partially formed from aluminum or a polymer. [0078-0079]
With respect to claim 5, Ibaraki discloses wherein the at least one side wall has a protective wall which is arranged between the at least two side wall elements, wherein the protective wall extends in the direction of the side wall elements and divides the duct 50/30 into two duct sections. [Figure 12]


With respect to claim 8, Ibaraki discloses a battery 20 with a battery housing 12 comprising: a housing base, a housing cover 14 arranged opposite the housing base, 

With respect to claim 9, Ibaraki discloses wherein the battery 20 has multiple battery modules [Figure 4], where in a battery module has multiple battery cells 20, which are arranged in the chamber, wherein the battery cells 20 each have a degassing opening 25 [0040; Figures 8-12], wherein the degassing openings 25 are arranged on a side of the respective battery cell 20 that faces the at least one side wall.  [Figure 12]

With respect to claim 11, Ibaraki discloses wherein the at least one side wall or a side wall element is at least partially formed from aluminum or a polymer. [0078-0079]

With respect to claim 13, Ibaraki discloses wherein the at least one side wall has a protective wall which is arranged between the at least two side wall elements, wherein the protective wall extends in the direction of the side wall elements and divides the duct into two duct sections.  

With respect to claim 15, Ibaraki discloses wherein the at least one side wall has a protective wall which is arranged between the at least two side wall elements, wherein the protective wall extends in the direction of the side wall elements and divides the duct 50/30 into two duct sections. [Figure 12]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 7, 10, 12, 14 & 16, 17, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 as applied to claim 1 and claim 2 above in further view of Aoki et al. JP2007/027011

With respect to claim 3, Ibaraki discloses wherein the side wall element facing the chamber has an opening at a predetermined area [Figure 12; 0070-0080],

Ibaraki does not disclose wherein the openings are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element.
Aoki et al. discloses a battery housing 2 for a battery 1, [0047-0050; Figures 1-6], comprising: a housing base, a housing cover arranged opposite the housing base [Figures 1-6], and multiple side walls, wherein a chamber 5 is enclosed between the 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include openings that are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 7, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged on at least one side wall, in particular at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged on at least one side wall, in particular at one end of the duct.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 10, Ibaraki discloses wherein the side wall element facing the chamber has an opening 32 at a predetermined area [Figure 12], 

Ibaraki does not disclose wherein the openings are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element.
Aoki et al. discloses a battery housing 2 for a battery 1, [0047-0050; Figures 1-6], comprising: a housing base, a housing cover arranged opposite the housing base [Figures 1-6], and multiple side walls, wherein a chamber 5 is enclosed between the side walls, the housing base and the housing cover [Figures 1-6; 0042-0055], where at least one side wall of the multiple side walls comprises a side wall element 2 [Figure 6] wherein the side wall element 2 facing the chamber 5 has an opening 29 at a predetermined area, which is closed by a cover element 30, wherein the cover element 30 can be detached from the opening 29 at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element 30. [0049-0055; Figures 7-8]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include openings that are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 12, Ibaraki discloses wherein the at least one side wall or a side wall element is at least partially formed from aluminum or a polymer. [0078-0079]
With respect to claim 14, Ibaraki discloses wherein the at least one side wall has a protective wall which is arranged between the at least two side wall elements, wherein the protective wall extends in the direction of the side wall elements and divides the duct into two duct sections.  

With respect to claims 16-19, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged on at least one side wall, in particular at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged on at least one side wall, in particular at one end of the duct.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 as applied to claim 5 above in further view of Abu-Isa et al. US 2005/0170238.

With respect to claim 6, Ibaraki does not disclose wherein the protective wall is formed from a fire protection material, in particular from mica.
Abu-Isa et al. discloses a battery housing for a battery comprising multiple side walls formed from mica. [0028; claims 10, 35, 23]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protective walls of Ibaraki to be formed of mica, as disclosed in Abu-Isa et al., in order to allow for improved fire resistance, strength and safety. [0028]




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 in view of Abu-Isa et al. US 2005/0170238 as applied to claim 6 above in further view of Aoki et al. JP2007/027011
With respect to claim 20, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged on at least one side wall, in particular at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged on at least one side wall, in particular at one end of the duct.

Aoki et al. discloses a valve 19 arranged on at least one side wall. [Figure 7; Figure 8; 0038-0045]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al. (US 2015/0194706)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723